            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
LOWER SUSQUEHANNA                        :    Civil No. 1:19-CV-01307
RIVERKEEPER and the LOWER                :
SUSQUEHANNA RIVERKEEPER                  :
ASSOCIATION,                             :
                                         :
           Plaintiffs,                   :
                                         :
           v.                            :
                                         :
KEYSTONE PROTEIN COMPANY,                :
                                         :
           Defendant.                    :    Judge Jennifer P. Wilson

                                    ORDER
     AND NOW, on this 2nd day of July, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Defendant’s motion for certificate of appealability (Doc. 53) is DENIED.

  2. A status conference is scheduled for August 4, 2021, at 10:00 a.m. The

     conference will be by telephone. Counsel for Plaintiffs shall initiate the call

     by calling chambers at (717) 221-3970 after all parties are on the line.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
